Banke, Judge.
The appellant appeals her conviction for shoplifting. The state’s sole witness was the assistant manager of a Pic and Pay Shoe Store, who testified that she saw a co-defendant, Joanne Tucker, pick up a pair of shoes and place them in her tote bag. This witness also testified that the appellant saw the co-defendant take the shoes and that both women left the store after she asked them to stop. The appellant, testifying in her own behalf, denied any knowledge of the theft. Held:
The evidence is insufficient to authorize the appellant’s conviction. “Neither presence nor flight, nor both together, without more, is conclusive of guilt.” Griffin v. State, 2 Ga. App. 534 (2) (58 SE 781) (1907). See also Johnson v. State, 126 Ga. App. 277 (190 SE2d 594) (1972). Compare Holland v. State, 146 Ga. App. 876 (247 SE2d 520) (1978).

Judgment reversed.


McMurray, P. J., and Birdsong, J., concur.